Title: To Thomas Jefferson from Albert Gallatin, 15 June 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Sir,
                  Treasury Department June 15th. 1801
               
               Enclosed I have the honour of transmitting for your consideration, the Copy of a Letter from the Collector for the District of Delaware, concerning a transaction, which appears to affect the conduct of Capt. Melony of the United States Ship of War the Ganges.—
               I have the honour to be very respectfully Sir, Your obedient Servant
               
                  
                     Albert Gallatin
                  
               
             